DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
Priority
This application is a U.S. National Phase under 35 U.S.C. § 371 of International Application No. PCT/IB2017/056762, filed October 31, 2017, which claims priority under 35 U.S.C. §§ 119 and 365 to Swedish Application No. 1651443-2, filed November 1, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on January 10, 2022, in which Claims 9, 14 and 20 are cancelled and Claims 1, 2, 7 and 11 are amended to change the breadth of the claims.  Claims 1-8, 10-13, 15-19 and 21-25 are pending in the instant application, which will be examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The metes and bounds of the term “cooling element” recited in Claim 1 cannot be determined, which renders Claim 1 and claims dependent from Claim 1 indefinite.  The specific examples of the cooling elements recited in Claim 8, which include chill roll, chill cylinder and calendar, appears to be sufficient descriptions of heat transfer devices for the claimed invention.  However, the terms “cooling element” and “air cooling” do not appear to be sufficiently limited to the intended heat transfer devices. The terms “cooling element” and “air cooling” read on the cooling performed in a room (i.e., storage) or an area at room temperature.  The claims should be amended to replace the term “cooling element” with chill roll, chill cylinder and calendar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-13, 15-19 and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Noishiki et al ( EP Patent No. 2660276 A1, provided with the IDS filed 4/29/2019) in view of Lavoine et al. (“Microfibrillated Cellulose-Its Barrier Properties and Applications in Cellulose Materials: A Review,” Carbohydrate Polymers, 2012, Vol. 90, pages 735-764, provided with the IDS filed 4/29/2019) and Vartiainen et al (US Publication No. 2017/0266693 A1, which has a PCT filing date of Nov. 30, 2015, provided with attached PTO-892).
Applicants claim a method of forming a film comprising nanocellulose having an Oxygen Transmission Rate (OTR) value in the range of 0.1 to 300 cc/m2/24h at 38°C and 85 % relative humidity (RH), and having a basis weight in the range of 0.1 to 45 g/m2 wherein the method comprises: - providing a suspension comprising nanocellulose; - forming at least one layer of a web or a film from said suspension; - drying said formed web or film to a dry content of at least 65 weight-%; and, - treating at least one side of the dried web or film with ultra violet (UV) or electron beam (EB) irradiation forming at least one treated side of a treated web or film and actively cooling the at least one treated side immediately or directly after the UV or EB treatment, wherein actively cooling the at least one treated side comprises contacting the at least one treated side with a cooling element to produce a cooled substantially dry web or film wherein the cooled substantially dry web or film has a temperature less than a temperature of the dried web or film; wherein the treated web or film comprises at least 50 wt% nanocellulose based on total dry content of the web or film; and wherein the nanocellulose is microfibrillated cellulose.
The Noishiki et al EP Patent discloses a method of forming a film comprising nanocellulose having a basis weight in a range that covers the range of 0.1 to 45 g/m2 (see paragraph [0048]) recited in instant Claim 1 wherein the method comprises the steps of: providing a suspension comprising nanocellulose (see paragraphs [0020], [0053]-[0054]), forming at least one layer of a web or a film from said suspension, drying said formed web or film to a dry content of at least 65 weight % (see example 3, paragraph [0065]) characterized in that said method further comprises the steps of treating at least one side of said dewatered and dried web or film with ultra violet (UV) or electron beam (EB) irradiation (see example 3, paragraph [0066]-[0068]) and in that at least one cooling step is provided in connection with or after the UV or EB treatment step.
The Noishiki et al EP Patent does not explicitly disclose the OTR value of claim 1 however since the method and the starting material are identical in claim 1 and in the Noishiki et al EP Patent, this OTR value is embraced by the Noishiki et al EP Patent.
	  However, Lavoine et al reference discloses a microfibrillated cellulose that may be in the form of a film wherein bleached spruce sulfite pulp as the raw material has an Oxygen Transmission Rate (QTR) of 17-18 ml/m2/day under the conditions of 23ºC, RH 0% top side, 50% bottom side (see the 1st sample in Table 5 on page 754). Table 5 also disclose a comparison of barrier properties depending on the microfibrillated cellulose type and the process applied (films, paper coated, nanocomposites), which suggests the substrates recited in instant Claims 2-4. See page 739, 1st paragraph under subheading 1.3 Microfibrillated cellulose, wherein the text discloses that microfibrillated cellulose (MFC) is also called cellulose microfibril, microfibrillar cellulose, or more currently, nanofibrillated cellulose (NFC), which suggests that the microfibrillated cellulose comprises nanocellulose.  The OTR disclosed in the Lavoine et al reference falls within the range of 0.1 to 300 cc/m2/24h recited in instant Claims 1, 19, 24 and 25.  Even though the temperature and relative humidity disclosed in the Lavoine et al reference differ from the temperature of 38ºC and relative humidity of 85% recited in 
	Applicants amended Claim 1 to recite treating the web or film and cooling the web or film immediately or directly after the UV or EB treatment, wherein the cooling comprises contacting the web or film with a cooling element or storing the web or film at a temperature around 40ºC or less to produce a substantially dry web of film.
	However, the Vartiainen et al US Publication discloses an X-Ray Phtoelectron Spectroscopy with monochromatic Al Ka irradiation at 100 W being used for surface chemical analysis of the free-standing nanofibrillated cellulose (NFC) films, whereby the measurement procedures and acquisition parameters were optimized for cellulosic samples and whereby the samples were analyzed after 1 week storage in a desiccator (see paragraph no. [0061] on page 4).  The Vartiainen et al publication suggests that irradiation of NFC films and storing the films is not a novel feature for the instantly claimed invention.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Noishiki et al EP Patent with the teaching of the Lavoine et al reference and the Vartiainen et al US Publication to reject the instant claims since each of the references disclose preparation of microfibrillated cellulose films or nanofibrillated cellulose films.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute microfibrillated cellulose disclosed in the Noishiki et al  with a microfibrillated cellulose having an Oxygen Transmission Rate (QTR) that falls within the range of 0.1 to 300 cc/m2/24h in view of the recognition in the art, as evidenced by the Lavoine et al reference, that such microfibrillated cellulose increases the barrier properties for developing environmentally friendly and efficient materials for different applications.  The Vartiainen et al publication shows that storage of irradiated NFC films is known in the art.
Response to Arguments
January 10, 2022 have been fully considered but they are not persuasive. Applicants argue that the Noishiki et al EP patent does not mention a cooling step of any kind following the UV or EB treatment.  This argument is not persuasive since the terms “cooling element” and “air cooling” read on the cooling performed in a room (i.e., storage) or an area at room temperature since Claim 1 does not provide sufficient details of the cooling step and does not provide a specific temperature for the cooling step.  
	Applicants argue against Oxygen Transmission Rate (OTR) disclosed in the Lavoine et al reference on the ground that one of skill in the art would not assume that a film that meets the claimed OTR at 23°C, relative humidity of 0 % top side and 50 %
bottom side would meet the claimed OTR at 38°C and relative humidity of 85%.  Applicants argue that the OTR data provided by Vartiainen, which was cited in the Office Action, supports this. In Fig. 3, Vartiainen provides the OTR of three films at 23°C, and 0%, 50%, and 80% relative humidity. As shown, simply increasing the relative humidity from 0% to 80% without increasing the temperature dramatically increases the OTR. Increasing the temperature from 23°C to 38°C would result in further substantial increases in the OTR.  These arguments are not persuasive since the question is whether changes to the temperature and relative humidity of the film would result in an OTR that falls outside of the wide range of 0.1 to 300 cc/m2/24h recited in current Claim 1 or outside of the OTR recited in current Claims 16, 19, 24 and 25.  
	Accordingly, the rejection of Claims 1-8, 10-13, 15-19 and 21-25  under 35 U.S.C. 103 as being unpatentable over Noishiki et al ( EP Patent No. 2660276 A1) in view of Lavoine et al. (“Microfibrillated Cellulose-Its Barrier Properties and Applications in Cellulose Materials: A Review,” Carbohydrate Polymers, 2012, Vol. 90, pages 735-764) and Vartiainen et al (US Publication No. 2017/0266693 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623